DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                 IVAN TATE,
                                  Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D15-2087

                              [ July 6, 2017 ]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Dan L. Vaughn, Judge; L.T. Case No. 562012CF002085.

  Ivan Tate, Live Oak, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and MAY, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.